846 F.2d 74
46 Fair Empl.Prac.Cas.  1176
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phyllis M. STRICKLAND, Plaintiff-Appellant,v.SEARS ROEBUCK and CO., Defendant-Appellee.Phyllis M. STRICKLAND, Plaintiff-Appellee,v.SEARS ROEBUCK and CO., Defendant-Appellant.
Nos. 87-3119, 87-3120.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1987.Decided April 14, 1988.

Phyllis M. Strickland, appellant pro se.
Abram William Vandermeer, Jr., Gregory Neil Stillman, Kelly Outten Stokes, Hunton & Williams, for appellee.
Before WIDENER, CHAPMAN, and WILKINS Circuit Judges.
PER CURIAM:


1
This is an appeal from an employment discrimination action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  (1982).  Plaintiff-appellant, Phyllis M. Strickland, brought this action against her former employer, Sears, Roebuck and Co.  (Sears), alleging sexual harassment under 42 U.S.C. Sec. 2000e-2(a), and retaliation under 42 U.S.C. Sec. 2000e-3(a).  After a bench trial, the district court determined that Strickland failed to satisfy the requirements necessary to make out her causes of action and dismissed her claims.  Strickland appeals from the judgment in Sears' favor and Sears cross-appeals the district court's failure to award attorneys' fees to Sears.


2
Our review of the record and other materials before us indicates that the district judge correctly determined that the actions complained of were isolated and insufficient to support a sexual harassment claim.  Our review further indicates that the district court correctly determined that Strickland failed to prove retaliation.  We also find that the district court did not abuse its discretion by not awarding attorneys' fees.


3
Accordingly, because the dispositive issues have been authoritatively decided, we dispense with oral argument, and affirm the judgment of the district court.


4
AFFIRMED.